Citation Nr: 1450435	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-44 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for constipation and/or fecal incontinence,  secondary to service-connected residuals of compression fracture of the first lumbar
Vertebra.

2.  Entitlement to service connection for neurological impairment due to fusion of
spine, including numbness of the right thigh, lower back, front abdomen, right leg,
and crushing feeling of the right lower extremity, secondary to service-connected
residuals of compression fracture of the first lumbar vertebra.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1982.  He is a Vietnam veteran who was awarded the Combat Action Badge.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Cleveland, Ohio Regional Office (RO), which denied entitlement to service connection for constipation and/or fecal soiling, neurological impairment, a right leg condition, erectile dysfunction, and urinary incontinence, all claimed as secondary to the service-connected residuals of compression fracture of the first lumbar vertebra.  

On May 10, 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In March 2014, the Board denied the claims of entitlement to service connection for erectile dysfunction, urinary incontinence, and right leg disorder.  Thus, these issues are no longer in appellate status.  The Board remanded the claims of entitlement to service connection for constipation and/or fecal incontinence and neurological impairment for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. 


FINDING OF FACT

The Veteran died on October [redacted], 2014.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (Supp. 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
See 38 C.F.R. § 20.1106 (2014). 

The dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C. § 5121A).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the appellant must file a request for substitution with the Cleveland RO.  See 79 Fed. Reg. 52977 (Sept. 5, 2014) (to be codified at 38 C.F.R. 
§ 3.1010 ).  
ORDER

The appeal is dismissed.





____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


